Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on November 22, 2021 in response to the Office Action of August 18, 2021 is acknowledged and has been entered. Claims 1, 3, 5, 10, 11, 12, 16 and 20 have been amended. Claims 1-20 are pending and under examination in this Office Action.
Response to Amendment
The claim objections to claims 1, 3, 5, 16 and 20 are now withdrawn in view of amendments.
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.
Applicant states that “It can therefore be derived that the NFP is determined by the MEPM (as recited in claim 1 and claim 12) … In Nokia Germany, under Realization of the Data Plane, it is the MEAO which translates the traffic rules into an NFP, and then sends it to the NFVO in the VIM. In contrast, the MEPM only forwards the requests to the MEAO and it can be derived that it is not the MEPM that determines traffic rules and corresponding NFP … Thus, there is a distinction in the way that the NFP is handled as recited in claim 1, as compared to Nokia Germany, contrary to the Examiner's assertions (Reply, pp. 10-11).”
	Examiner respectfully disagrees. The claims or the instant application’s specification have not explicitly disclosed the claimed mobile edge platform manager (MEPM) as a specific 
	As disclosed in the instant application’s specification para. [0045] and in the applicant’s arguments, the instant application intends to configure an NFP to transmit the packets of a first MEC application so as to avoid the packet forwarding latency for the first MEC application caused by hop by hop determining an address of a next-hop network function code to transmit the packets. Nokia Germany discloses the mobile edge orchestrator (MEAO) creating an NFP as part of network service based on the MEC application’s traffic rules (Nokia Germany, 6.9.2 Solution(s), page 6 and 6.9.3 Evaluation, page 7). Both FIG. 1 of the instant application and Figure 5.2-1 of Nokia Germany disclose the mobile edge platform manager and the mobile edge orchestrator are components of the MEC management system. The NFP determined by the MEC management system are considered to fulfill the same functionality of serving as a network service and reducing network traffic forwarding latency. Therefore, the determining process of the NFP as disclosed in Nokia Germany teaches the functionality of determining the NFP as recited in claims 1 and 12.        
Applicant further states that “The Examiner refers to paras. 0062-0064, 0067-0068 and 0077 to disclose such features (of claim 10 of the instant application). However, the Applicant fails to see in this disclosure that a to-be-configured traffic flow rule is based on both the address resource and the traffic flow rule and wherein the forwarding interface indication in the to-be-configured traffic flow rule is associated with the address resource. In each of the references to Fang, there is not such disclosed features, as the Examiner refers somewhat generally to how these paragraphs relate to the claimed language (Reply, p. 11).”

  Based on the above considerations, the prior arts of record teach the claim limitations discussed in the applicant’s arguments. The independent claims 1, 10 and 12 remain rejected.
The arguments in regard to the dependent claims (Reply, p. 11) are based on the same as for the independent claims, therefore the examiner respectfully refers to the above consideration of the independent claims. The dependent claims remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over “XP014309582 Nokia Germany, ‘MEC017 Enhancing Issue#9 Managing traffic redirection MEC(17)000587r1’” (provided by the applicant in 11/04/2020 IDS), herein referred to as Nokia Germany, in view of “XP014303284 Draft ETSI GR MEC 017 V0.7.0 (2017-11),Mobile Edge Computing (MEC); Deployment of Mobile Edge Computing in an NFV environment” (provided by the applicant in 11/04/2020 IDS), herein referred to as MEC 017.
In regard to claim 1, Nokia Germany teaches a method, comprising: determining, by a mobile edge (ME) platform manager (e.g. MEPM and MEAO – Proposal for “Data Plane” in MECinNFV, page 2), a network forwarding path (NFP) (e.g. a NFP - Proposal for “Data Plane” in MECinNFV, page 2) from an instantiated first mobile edge computing (MEC) application (e.g. a ME app VNF – 6.9.3 Evaluation, page 7) to a first destination application (e.g. another authorized mobile edge application; Figure 5.2-1; “… The NFVO uses the Or-Vi reference point to configure the SFC in the VIM. For this, we have to modify the procedure how traffic redirection is configured. The MEAO will translate the traffic rules into an NFP and send it to the , …;
	sending, by the ME platform manager, an NFP creation request to a virtualized infrastructure manager (VIM) (e.g. requesting the VIM to configure the NFP based routing functionality (i.e. SFC functionality) while the NFP is passed by MEPM - 5.4. Realization of the Data Plane, page 5), to request the VIM to create the NFP determined by the ME platform manager (Figure 5.2-1; “… The SFC functionality in the NFVI will be configured by the NFVO in the VIM based on the NFP of the NFV network service, using the Or-Vi reference point. The MEAO will need to translate the traffic rules into an NFP and send it to the NFVO. The Mobile Edge platform … will pass requests to activate / deactivate / update for traffic rules to the MEPM-V which will forward them to the MEAO. When receiving such a request, the MEAO will request the NFVO to update the NFP accordingly …” – 5.4. Realization of the Data Plane, page 5; “… NFV MANO can provide NFVI network resource management for the VNF to achieve certain ; and 
	associating, by the ME platform manager, the NFP created by the VIM (e.g. the routing functionality (i.e. SFC functionality) configured by the VIM based on the NFP - 6.9.3 Evaluation, page 7) with a first traffic flow rule (e.g. traffic rules - 6.9.3 Evaluation, page 7) configured for the first MEC application (e.g. associating the routing functionality configured by the VIM based on the NFP with the traffic rules of the ME app VNF; Figure 5.2-1; “… For performance enhancements, it can make sense to re-use the SFC functionality provided by the underlying NFVI for traffic routing …” - 5.4. Realization of the Data Plane, page 5; “… Solution 2 would re-use SFC functionality available in the NFVI, and would be compatible with the assumption that ME app VNFs are managed the same way as VNFs in a Network Service … If the ME app VNF requests the update / activation / deactivation of traffic rules via Mp 1, the Mobile Edge platform forwards this information to the MEPM-V via Mm5 … The NFVO would control the SFC functionality in the VIM based on the NFP …” – 6.9.3 Evaluation, page 7).
	Nokia Germany does not explicitly teach, but MEC 017 teaches wherein the NFP indicates a forwarding path of a traffic flow or packet that is sent by the first MEC application to the first destination application (e.g. the NFP indicating network traffic forwarding path between different VNFs represented ME applications; “… The mobile edge applications appear like VNFs towards the ETSI NFV MANO components …” – 5 Reference Architecture, page 8; “… the Network Service describes the relationship between VNFs and possibly PNFs that it contains and the links needed to connect VNFs that are implemented in the NFVI network … The VNFFG describes the topology of the Network Service by referencing VNFs and PNFs and Virtual Links 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 in order to incorporate a method of identifying the property of an NFP as disclosed by MEC 017. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany and MEC 017 disclose the features of managing traffic flow issues for deployment of MEC in an NFV environment. Such incorporation would help to identify the property of the technology components in the application field.
In regard to claim 2, Nokia Germany teaches further comprising: sending, by the ME platform manager, a configuration request to a ME platform that manages the first MEC application (e.g. the MEPM passing traffic rules to a ME platform to perform configuration - 6.9.1 Problem description, page 6), to request the ME platform to perform configuration for an instance of the first MEC application and associate the created NFP with the first traffic flow rule (e.g. the ME platform configuring the traffic rules for the ME app VNF and associating the routing functionality (i.e. SFC functionality) configured by the VIM based on the NFP with the traffic rules of the ME app VNF; Figure 5.2-1; “… In the MEC architecture, traffic rules are received by the MEPM via Mn3 from the MEO, and passed via Mn5 towards the mobile edge platform, which then configures the data plane based on these rules. Applications request the .
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over “XP014309582 Nokia Germany, ‘MEC017 Enhancing Issue#9 Managing traffic redirection MEC(17)000587r1’” (provided by the applicant in 11/04/2020 IDS), herein referred to as Nokia Germany, in view of “XP014303284 Draft ETSI GR MEC 017 V0.7.0 (2017-11),Mobile Edge Computing (MEC); Deployment of Mobile Edge Computing in an NFV environment” (provided by the applicant in 11/04/2020 IDS), herein referred to as MEC 017, and in further view of Sonoda et al. (U.S. Pub. No. US 2014/0247751 A1), herein referred to as Sonoda.
In regard to claim 3, Nokia Germany in view of MEC 107 teach the ME platform manager, the MEC application and wherein the determining, by the ME platform manager, the NFP from the first MEC application to the first destination application. Nokia Germany in view of MEC 017 do not explicitly teach, but Sonoda teaches wherein the determining, by the … platform manager, the NFP from the first … application to the first destination application comprises:
	determining, by the … platform manager (e.g. the control apparatus – para. [0015]), a host address of the first destination application (e.g. the destination IP address – para. [0062]) according to the first traffic flow rule (e.g. the communication policy of the user; FIG. 5; FIG. 7; “… According to a first aspect, there is provided a network management service system including: … a control apparatus that generates a processing rule of a packet associated with the communication policy of the user, in response to a request from the user, and sets the generated processing rule in a forwarding node(s) …” – para. [0015]; “… FIG. 7 is a block diagram showing a detailed configuration of the control apparatus 100 …” – para. [0056]; “… The matching rule can be generated using the transmission source IP address, the destination IP address, the condition (option), and the like of the communication policy in FIG. 5 …” – para. [0062]); and 
	determining, by the … platform manager, the NFP (e.g. the calculated forwarding path of the packet – para. [0062]) based on a host address of the first … application (e.g. the transmission source IP address – para. [0062]) and the host address of the first destination application (e.g. the destination IP address; FIG. 7; “the path and action calculation unit 16 calculates the forwarding path of the packet … Next, the path and action calculation unit 16 obtains information on a port of the forwarding node on the forwarding path from the forwarding node management unit 15, and determines an action to be executed by each 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 and further in view of Sonoda in order to incorporate a method of calculating the packet forwarding path based on the transmission source IP address and the destination IP address as disclosed by Sonoda. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany, MEC 017 and Sonoda disclose the features of managing end-to-end traffic flow in a network. Such incorporation would provide support to path control, fault recovery, load distribution and optimization of each flow (Sonoda, para. [0003]).
In regard to claim 4, Nokia Germany does not explicitly teach, but MEC 017 teaches wherein the NFP comprises a sequence, formed based on a sequence of hops during forwarding of the packet, of connection points that are of a network function node (e.g. linking the network function nodes represented by VNFs or PNFs to support the network traffic - 6.2.1 Problem description, page 13 and 6.9.2 Solution(s), page 22) and through which the traffic flow or packet of the first MEC application passes to reach the first destination application (e.g. the NFP indicating network traffic forwarding path between different VNFs represented ME applications; “… The mobile edge applications appear like VNFs towards the ETSI NFV MANO components …” – 5 Reference Architecture, page 8; “… the Network Service describes the relationship between VNFs and possibly PNFs that it contains and the links 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 in order to incorporate a method of identifying the property of an NFP as disclosed by MEC 017. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany and MEC 017 disclose the features of managing traffic flow issues for deployment of MEC in an NFV environment. Such incorporation would help to identify the property of the technology components in the application field.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “XP014309582 Nokia Germany, ‘MEC017 Enhancing Issue#9 Managing traffic redirection MEC(17)000587r1’” (provided by the applicant in 11/04/2020 IDS), herein referred to as Nokia Germany, in view of “XP014303284 Draft ETSI GR MEC 017 V0.7.0 (2017-11),Mobile Edge Computing (MEC); Deployment of Mobile Edge Computing in an NFV environment” (provided by the applicant in 11/04/2020 IDS), herein referred to as MEC 017, and in further view of Shmilovici et al. (U.S. Pub. No. US 2018/0198715 A1), herein referred to as Shmilovici.
In regard to claim 5, Nokia Germany in view of MEC 017 teach the ME platform manager and the MEC application. Nokia Germany in view of MEC 107 do not explicitly teach, but Shmilovici teaches further comprising: determining, …, that a host address (e.g. an IP address of the first endpoint device – para. [0016] and [0019]) of an instantiated second … application (e.g. a database query application – para. [0019]) is the same as a host address (e.g. the IP address of the first endpoint device – para. [0016] and [0019]) of the first … application (e.g. the data storage application – para. [0019]), and that a host address (e.g. an IP address of the second endpoint device – para. [0016] and [0019]), in a second traffic flow rule configured for the second … application (e.g. 5 tuples configured for the database query packet flow – para. [0018] and [0019]), of a second destination application (e.g. the corresponding database query application on the second endpoint device – para. [0019]) is the same as a host address (e.g. the IP address of the second endpoint device – para. [0016] and [0019]) of the first destination application (e.g. the corresponding data storage application on the second endpoint device; FIG. 1; “… The network 100 includes endpoint devices (end nodes), such as a first endpoint device 101, a second endpoint device 102, and the like, and network devices (intermediate nodes), such as network devices 105, 106, 110, and the like. The endpoint devices are connected to the network devices, and the network devices are interconnected to form transmission paths for the endpoint devices …” – para. [0016]; “… a combination (5 tuples) of an IP protocol, a source IP address, a destination IP address, a source port number and a destination port number is indicative of a specific packet flow …” – para. [0018]; “… In an example, the first endpoint device 101 sends a first packet flow for data storage and a second packet flow for database query to the second endpoint device 102. The first packet flow and ; and
	associating, …, the second traffic flow rule with the created NFP (e.g. using the same packet transmission path for the second packet flow as the first packet flow; FIG. 1; “… Along the transmission paths, the network devices forward packets, such as packets that are originated from some endpoint devices (source devices) and destined to some other endpoint devices (destination devices) …” – para. [0016]; “… During operation, in an example, the first endpoint device 101 sends a first packet flow and a second packet flow to the second endpoint device 102. The first packet flow is for data storage, and is sent according to RoCEv2. The second packet flow is for database query for a voice call session. In an example, data packets in the first packet flow have a first port number (e.g., 4791 for packets according to RoCEv2) in a UDP header, and data packets in the second packet flow have a second port number (e.g., 1433) that is different from the first port number. The network device 105, the network device 110, and the network device 106 form a transmission path between the first endpoint device 101 and the second endpoint device 102 to transmit the first packet flow and the second packet flow …” – para. [0047]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 and further in view of Shmilovici in order to incorporate a method of generating a packet transmission path between the endpoint devices for the applications running on these endpoint devices as disclosed by Shmilovici. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany, MEC 017 and Shmilovici disclose the features of controlling traffic flow in a .
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over “XP014309582 Nokia Germany, ‘MEC017 Enhancing Issue#9 Managing traffic redirection MEC(17)000587r1’” (provided by the applicant in 11/04/2020 IDS), herein referred to as Nokia Germany, in view of “XP014303284 Draft ETSI GR MEC 017 V0.7.0 (2017-11),Mobile Edge Computing (MEC); Deployment of Mobile Edge Computing in an NFV environment” (provided by the applicant in 11/04/2020 IDS), herein referred to as MEC 017, and in further view of Sebastian et al. (U.S. Pub. No. US 2017/0223756 A1), herein referred to as Sebastian.
In regard to claim 6, Nokia Germany in view of MEC 017 teach the ME platform manager, the VIM and the MEC application. Nokia Germany in view of MEC 107 do not explicitly teach, but Sebastian teaches further comprising: checking, …, whether there is a … application instance associated with the created NFP (e.g. a controller monitoring the data communication activities of an active tunnel; FIG. 1; FIG. 4; “… FIG. 4 is a flow diagram of removing an unused active tunnel according to some implementations. The controller 104 monitors (at 402) a data communication activity of a given active tunnel for a virtual network. The monitoring can involve counting a number of data packets communicated through a given active tunnel …” – para. [0054]); and
	if there is no … application instance associated with the created NFP (e.g. the controller determining that no data communication activities in an active tunnel – para. [0055]), instructing … to release the NFP (e.g. disassociating the active tunnel from the virtual network; FIG. 1; FIG. 4; “… if the controller 104 determines (at 404) that there has been no data  given active tunnel within a configured time interval ( e.g. a count of data packets in the configured time interval through the given active tunnel is zero or less than some specified threshold), then the controller 104 disassociates (at 406) the given active tunnel from the virtual network (such as by removing or deleting the given active tunnel as being a member of the virtual network, or by transforming the given active tunnel to a passive tunnel) …” – para. [0055]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 and further in view of Sebastian in order to incorporate a method of disassociating of an active tunnel from a virtual network if determining there are no data communication activities in the active tunnel as disclosed by Sebastian. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany, MEC 017 and Sebastian disclose the features of controlling traffic flow in a virtual network environment. Such incorporation would conserve network bandwidth and processing resource utilization of the network devices (Sebastian, para. [0022]).
Claims 7, 8, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “XP014309582 Nokia Germany, ‘MEC017 Enhancing Issue#9 Managing traffic redirection MEC(17)000587r1’” (provided by the applicant in 11/04/2020 IDS), herein referred to as Nokia Germany, in view of “XP014303284 Draft ETSI GR MEC 017 V0.7.0 (2017-11),Mobile Edge Computing (MEC); Deployment of Mobile Edge Computing in an NFV environment” (provided by the applicant in 11/04/2020 IDS), herein referred to as MEC 017, and in further view of Fang et al. (U.S. Pub. No. US 2018/0263039 A1), herein referred to as Fang.
In regard to claim 7, Nokia Germany teaches before the determining, by the ME platform manager, the NFP, further comprising: obtaining, by the ME platform manager (e.g. MEPM - The traffic redirection control principle, page 1), the first traffic flow rule (e.g. a traffic redirection rule - The traffic redirection control principle, page 1) from an application descriptor (e.g. AppD - The traffic redirection control principle, page 1) of the first MEC application (“… Traffic redirection control consist of … Templating … Templating allows to define in the AppD a number of ‘Traffic Redirection Rules’. In ‘pure MEC’, these rules are provided to the MEPM which sends them to the ME platform which in turn configures the Data Plane accordingly via Mp2 …” – The traffic redirection control principle, page 1), …;
	Nokia Germany in view of MEC 017 do not explicitly teach, but Fang teaches wherein the first traffic flow rule (e.g. the traffic rule indicated by the TrafficRuleDescriptor – FIG. 5 and para. [0064]) comprises a filter criterion (e.g. trafficFilter – FIG. 5 and para. [0066]) and a forwarding interface description (e.g. the attribute information for forwarding interface of data packet routing application – FIG. 7, para. [0067] and [0077]), and the forwarding interface description comprises a forwarding interface indication (e.g. the source or destination interface exemplified in FIG. 7; Examiner notes that Fang teaches the configuration and instantiation of a traffic path change detection service in the MEC environment, and the similar traffic rule is used for other services such as the data packet routing service; FIG. 5; FIG. 6; FIG. 7; “… an application instance, identified by Appinstld=TPCDId, may be associated to a TrafficRuleDescriptor … the trafficRuleld field is used to identify this traffic rule …” – para. [0064]; “… The trafficFilter field describes the filter to be used in the data path to examine the pattern of traffic received in the virtualization infrastructure …” – para. [0066]; “… Other ;
	determining, by the ME platform manager, an address resource that is allocated by the VIM to an interface indicated by the forwarding interface indication (e.g. determining the interface addresses (tunnel, IP or MAC) by the MEPM through the VIM; FIG. 7; “… The mobile edge orchestrator, coordinating mobile edge hosts in the mobile edge computing system, configures the traffic detection rule of traffic path change detection application instance through the mobile edge platform manager and virtualization infrastructure manager …” – para. [0009]; “… Traffic path change detection may be implemented by a special application of traffic path change detection (TPCD) running at a MEH. An MEPM may instantiate the application of traffic path change detection through the VIM …” – para. [0062]; “… FIG. 7 shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]; “… In some embodiments, and in order to detect the traffic path change caused by UE's movement, the MEPM can set the srcAddress and dstAddress to the neighbor MEH's IP address … In other embodiments, the traffic path detection could be based on the source MAC address and destination MAC address of the application traffic …” – para. [0078]); and 
	determining, by the ME platform manager, a to-be-configured first traffic flow rule (e.g. the updated traffic rule to configure the TPCD service – para. [0078]) based on the address resource and the first traffic flow rule (e.g. the updated traffic rule to configure the TPCD service by setting the source and destination addresses for the interface defined in the traffic rule associated with the TPCD service’s TrafficRuleDescriptor – para. [0078]), wherein a forwarding interface indication (e.g. the source or destination interface exemplified in FIG. 7) in the to-be-configured first traffic flow rule is associated with the address resource (e.g. the allocated MEH or network entities addresses such as the source and destination interface addresses; FIG. 5; FIG. 6; FIG. 7; FIG. 8; “… After creating an application instance of TPCD, the MEPM may configure an instance to provide TPCD service …” – para. [0063]; “… an application instance, identified by Appinstld=TPCDId, may be associated to a TrafficRuleDescriptor … the trafficRuleld field is used to identify this traffic rule …” – para. [0064]; “… FIG. 7 shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]; “… In some embodiments, and in order to detect the traffic path change caused by UE's movement, the MEPM can set the srcAddress and dstAddress to the neighbor MEH's IP address … In other embodiments, the traffic path detection could be based on the source MAC address and destination MAC address of the application traffic …” – para. [0078]; “… At step 801, and during the MEC system establishment, the MEO sends a command to the MEPM to instantiate the TPCD application instance at each MEH via VIM. Once the MEPM receives the command from MEO, it starts instantiating an application instance of TPCD on VI of MEH, and configures its traffic path change detection rule with received parameters (such as IP address of neighbor MEHs) from the MEO …” – para. [0080]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 and further in view of Fang in order to incorporate a method of allocating the network addresses for the interfaces defined in the traffic rules as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany, MEC 017 and Fang disclose the features of 
In regard to claim 8, Nokia Germany in view MEC 017 do not explicitly teach, but Fang teaches after the determining, by the ME platform manager, the to-be-configured first traffic flow rule, further comprising: sending, by the ME platform manager, a configuration request to the ME platform (e.g. MEPM sending service configuration request – para. [0063]), wherein 5Application No. 16/877,322Docket No.: 0700.1064 the configuration request comprises the to-be-configured first traffic flow rule (e.g. the traffic rule with setting the source and destination addresses for the interface – para. [0078] and [0080]) and is used to request the ME platform to configure the to-be-configured first traffic flow rule (e.g. the MEPM instantiating and configuring the application instance on VI of MEH – para. [0080]) and forward, according to the configured first traffic flow rule (e.g. the traffic rule configured on VI of MEH – para. [0080]), a packet indicated by the filter criterion (e.g. the action field of the traffic filter is set as FORWARD – para. [0067]) to an interface that is of the first MEC application and that uses the address resource (e.g. routing the data packet based on the addresses set for the interface in the traffic rule; Examiner notes that Fang teaches the configuration and instantiation of a traffic path change detection service in the MEC environment, and the similar traffic rule is used for other services such as the data packet routing service; FIG. 5; FIG. 6; FIG. 7; “… An MEPM may instantiate the application of traffic path change detection through the VIM …” – para. [0062]; “… After creating an application instance of TPCD, the MEPM may configure an instance to provide TPCD service …” – para. [0063]; “… FIG. 5 shows some of the attributes of an application instance. As shown therein, the trafficRuleId field is used to identify this traffic rule …” – para. [0064]; “… The action field is to  shows an example of TrafficFilter information. The traffic filter uses attributes to identify the traffic pattern over the data plane …” – para. [0068]; “… FIG. 7 shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]; “… In some embodiments, and in order to detect the traffic path change caused by UE's movement, the MEPM can set the srcAddress and dstAddress to the neighbor MEH's IP address … In other embodiments, the traffic path detection could be based on the source MAC address and destination MAC address of the application traffic …” – para. [0078]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 and further in view of Fang in order to incorporate a method of allocating the network addresses for the interfaces defined in the traffic rules as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany, MEC 017 and Fang disclose the features of controlling traffic flow in a virtual network environment. Such incorporation would trigger optimizing services produced by application instances in the MEC system (Fang, para. [0011]).
In regard to claim 12, Nokia Germany teaches an apparatus (e.g. MEPM and MEAO – Proposal for “Data Plane” in MECinNFV, page 2), comprising: …
	determine a network forwarding path (NFP) (e.g. an NFP - Proposal for “Data Plane” in MECinNFV, page 2) from an instantiated first mobile edge computing (MEC) application (e.g. a ME app VNF – 6.9.3 Evaluation, page 7) to a first destination application (e.g. another , …;
	send an NFP creation request to a virtualized infrastructure manager (VIM) (e.g. requesting the VIM to configure the NFP based routing functionality (i.e. SFC functionality) while the NFP is passed by MEPM - 5.4. Realization of the Data Plane, page 5), to request the VIM to create the NFP (Figure 5.2-1; “… The SFC functionality in the NFVI will be configured by the NFVO in the VIM based on the NFP of the NFV network service, using the Or-Vi reference point. The MEAO will need to translate the traffic rules into an NFP and send it to the NFVO. The Mobile Edge platform … will pass requests to activate / deactivate / update for traffic rules to the MEPM-V which will forward them to the MEAO. When receiving such a request, the ; and 
	associate the NFP created by the VIM (e.g. the routing functionality (i.e. SFC functionality) configured by the VIM based on the NFP - 6.9.3 Evaluation, page 7) with a first traffic flow rule (e.g. traffic rules - 6.9.3 Evaluation, page 7) configured for the first MEC application (e.g. associating the routing functionality configured by the VIM based on the NFP with the traffic rules of the ME app VNF; Figure 5.2-1; “… For performance enhancements, it can make sense to re-use the SFC functionality provided by the underlying NFVI for traffic routing …” - 5.4. Realization of the Data Plane, page 5; “… Solution 2 would re-use SFC functionality available in the NFVI, and would be compatible with the assumption that ME app VNFs are managed the same way as VNFs in a Network Service … If the ME app VNF requests the update / activation / deactivation of traffic rules via Mp 1, the Mobile Edge platform forwards this information to the MEPM-V via Mm5 … The NFVO would control the SFC functionality in the VIM based on the NFP …” – 6.9.3 Evaluation, page 7).
	Nokia Germany does not explicitly teach, but MEC 017 teaches wherein the NFP indicates a forwarding path of a traffic flow or packet that is sent by the first MEC application to the first destination application (e.g. the NFP indicating network traffic forwarding path between different VNFs represented ME applications; “… The mobile edge applications appear like VNFs towards the ETSI NFV MANO components …” – 5 Reference Architecture, page 8; “… the Network Service describes the relationship between VNFs and possibly PNFs that it contains 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 in order to incorporate a method of identifying the property of an NFP as disclosed by MEC 017. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany and MEC 017 disclose the features of managing traffic flow issues for deployment of MEC in an NFV environment. Such incorporation would help to identify the property of the technology components in the application field.
	Nokia Germany in view of MEC 017 do not explicitly teach, but Fang teaches the apparatus comprising one or more processors; and a non-transitory computer-readable memory storing a program to be executed by the one or more processors, the program including instructions (FIG. 11; “… an example embodiment may include a system or apparatus (e.g., apparatus 1105 having a processor configured to implement the various techniques described with respect to FIG. 10 …” – para. [0105]; “… the computer-readable media can include a non-transitory storage media. Generally, program modules may include routines, 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 and further in view of Fang in order to incorporate an apparatus to implement the claimed method as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany, MEC 017 and Fang disclose the features of controlling traffic flow in a virtual network environment. Such incorporation would trigger optimizing services produced by application instances in the MEC system (Fang, para. [0011]).
In regard to claim 13, Nokia Germany teaches wherein the program further includes instructions to: send a configuration request to a mobile edge (ME) platform that manages the first MEC application (e.g. the MEPM passing traffic rules to a ME platform to perform configuration - 6.9.1 Problem description, page 6), to request the ME platform to perform configuration for an instance of the first MEC application and associate the created NFP with the first traffic flow rule (e.g. the ME platform configuring the traffic rules for the ME app VNF and associating the routing functionality (i.e. SFC functionality) configured by the VIM based on the NFP with the traffic rules of the ME app VNF; Figure 5.2-1; “… In the MEC architecture, traffic rules are received by the MEPM via Mn3 from the MEO, and passed via Mn5 towards the mobile edge platform, which then configures the data plane based on these rules. Applications request the Mobile Edge platform (via Mp1) to modify/activate/deactivate the traffic rules. Such changes would be communicated by the Mobile Edge platform via Mp2 to the Data Plane …” – 6.9.1 Problem description, page 6; “… NFV MANO can provide NFVI network resource 
In regard to claim 18, Nokia Germany teaches wherein the program includes instructions to: before determining the NFP, obtain the first traffic flow rule (e.g. a traffic redirection rule - The traffic redirection control principle, page 1) from an application descriptor (e.g. AppD - The traffic redirection control principle, page 1) of the first MEC application (“… Traffic redirection control consist of … Templating … Templating allows to define in the AppD a number of ‘Traffic Redirection Rules’. In ‘pure MEC’, these rules are provided to the MEPM which sends them to the ME platform which in turn configures the Data Plane accordingly via Mp2 …” – The traffic redirection control principle, page 1), …;
	Nokia Germany in view of MEC 017 do not explicitly teach, but Fang teaches wherein the first traffic flow rule (e.g. the traffic rule indicated by the TrafficRuleDescriptor – FIG. 5 and para. [0064]) comprises a filter criterion (e.g. trafficFilter – FIG. 5 and para. [0066]) and a forwarding interface description (e.g. the attribute information for forwarding interface of data , and the forwarding interface description comprises a forwarding interface indication (e.g. the source or destination interface exemplified in FIG. 7; Examiner notes that Fang teaches the configuration and instantiation of a traffic path change detection service in the MEC environment, and the similar traffic rule is used for other services such as the data packet routing service; FIG. 5; FIG. 6; FIG. 7; “… an application instance, identified by Appinstld=TPCDId, may be associated to a TrafficRuleDescriptor … the trafficRuleld field is used to identify this traffic rule …” – para. [0064]; “… The trafficFilter field describes the filter to be used in the data path to examine the pattern of traffic received in the virtualization infrastructure …” – para. [0066]; “… Other actions, like FORWARD, may be used for the traffic rule descriptor of the data packet routing service …” – para. [0067]; “… FIG. 7 shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]); 
	determine an address resource that is allocated by the VIM to an interface indicated by the forwarding interface indication (e.g. determining the interface addresses (tunnel, IP or MAC) by the MEPM through the VIM; FIG. 7; “… The mobile edge orchestrator, coordinating mobile edge hosts in the mobile edge computing system, configures the traffic detection rule of traffic path change detection application instance through the mobile edge platform manager and virtualization infrastructure manager …” – para. [0009]; “… Traffic path change detection may be implemented by a special application of traffic path change detection (TPCD) running at a MEH. An MEPM may instantiate the application of traffic path change detection through the VIM …” – para. [0062]; “… FIG. 7 shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]; “… In some embodiments, and in order to detect the traffic ; and 
	determine a to-be-configured first traffic flow rule (e.g. the updated traffic rule to configure the TPCD service – para. [0078]) based on the address resource and the first traffic flow rule (e.g. the updated traffic rule to configure the TPCD service by setting the source and destination addresses for the interface defined in the traffic rule associated with the TPCD service’s TrafficRuleDescriptor – para. [0078]), wherein the forwarding interface indication (e.g. the source or destination interface exemplified in FIG. 7) in the to-be-configured first traffic flow rule is associated with the address resource (e.g. the allocated MEH or network entities addresses such as the source and destination interface addresses; FIG. 5; FIG. 6; FIG. 7; FIG. 8; “… After creating an application instance of TPCD, the MEPM may configure an instance to provide TPCD service …” – para. [0063]; “… an application instance, identified by Appinstld=TPCDId, may be associated to a TrafficRuleDescriptor … the trafficRuleld field is used to identify this traffic rule …” – para. [0064]; “… FIG. 7 shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]; “… In some embodiments, and in order to detect the traffic path change caused by UE's movement, the MEPM can set the srcAddress and dstAddress to the neighbor MEH's IP address … In other embodiments, the traffic path detection could be based on the source MAC address and destination MAC address of the application traffic …” – para. [0078]; “… At step 801, and during the MEC system establishment, the MEO sends a command to the MEPM to instantiate the TPCD application instance at each 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 and further in view of Fang in order to incorporate a method of allocating the network addresses for the interfaces defined in the traffic rules as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany, MEC 017 and Fang disclose the features of controlling traffic flow in a virtual network environment. Such incorporation would trigger optimizing services produced by application instances in the MEC system (Fang, para. [0011]).
In regard to claim 19, Nokia Germany in view MEC 017 do not explicitly teach, but Fang teaches wherein the program includes instructions to send a configuration request to the ME platform (e.g. MEPM sending service configuration request – para. [0063]), wherein 5Application No. 16/877,322Docket No.: 0700.1064 the configuration request comprises the to-be-configured first traffic flow rule (e.g. the traffic rule with setting the source and destination addresses for the interface – para. [0078] and [0080]) and is used to request the ME platform to configure the to-be-configured first traffic flow rule (e.g. the MEPM instantiating and configuring the application instance on VI of MEH – para. [0080]) and forward, according to the configured first traffic flow rule (e.g. the traffic rule configured on VI of MEH – para. [0080]), a packet indicated by the filter criterion (e.g. the action field of the traffic filter is set as FORWARD – para. [0067]) to an interface that is of the first MEC application and that uses the address resource (e.g. routing the data packet based  shows some of the attributes of an application instance. As shown therein, the trafficRuleId field is used to identify this traffic rule …” – para. [0064]; “… The action field is to define the action to be taken when the trafficFilter criteria are met during filtering the UE traffic over data plane of MEH … Other actions, like FORWARD, may be used for the traffic rule descriptor of the data packet routing service …” – para. [0067]; “… FIG. 6 shows an example of TrafficFilter information. The traffic filter uses attributes to identify the traffic pattern over the data plane …” – para. [0068]; “… FIG. 7 shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]; “… In some embodiments, and in order to detect the traffic path change caused by UE's movement, the MEPM can set the srcAddress and dstAddress to the neighbor MEH's IP address … In other embodiments, the traffic path detection could be based on the source MAC address and destination MAC address of the application traffic …” – para. [0078]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 and further in view of Fang in order to incorporate a method of allocating the network addresses for the interfaces defined in the traffic rules as disclosed by Fang. One of ordinary skilled in the art would have been .
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “XP014309582 Nokia Germany, ‘MEC017 Enhancing Issue#9 Managing traffic redirection MEC(17)000587r1’” (provided by the applicant in 11/04/2020 IDS), herein referred to as Nokia Germany, in view of “XP014303284 Draft ETSI GR MEC 017 V0.7.0 (2017-11),Mobile Edge Computing (MEC); Deployment of Mobile Edge Computing in an NFV environment” (provided by the applicant in 11/04/2020 IDS), herein referred to as MEC 017, in view of Fang et al. (U.S. Pub. No. US 2018/0263039 A1), herein referred to as Fang, and in further view of Mozolewski (U.S. Pub. No. US 2016/0352815 A1).
In regard to claim 9, Nokia Germany in view of MEC 017 and further in view of Fang teach the ME platform manager, the VIM and the MEC application. Nokia Germany in view of MEC 107 and further in view of Fang do not explicitly teach, but Mozolewski teaches after the address resource that is allocated to the interface indicated by the forwarding interface indication is changed (e.g. the destination address associated with the data routing of the application request needs to be modified – para. [0041]), determining, by the … manager (e.g. the SDN controller – para. [0019], [0022] and [0040]), an updated first traffic flow rule (e.g. identifying a flow rule based on the modified destination address – para. [0044]), wherein the forwarding interface indication in the updated first traffic flow rule is associated with a changed address resource (e.g. the modified destination address; FIG. 1; FIG. 3; FIG. 4; “… The source device 330 represents generally any compute device with a browser or other application ; and
	sending, by the … manager, a reconfiguration request to the … platform (e.g. forwarding the flow rule with the modified destination address to configure the network devices  – para. [0044]), wherein the reconfiguration request comprises the updated first traffic flow rule and is used to request the … platform to configure the updated first traffic flow rule and forward, according to the updated first traffic flow rule, the packet indicated by the filter criterion to an interface that is of the first … application (e.g. the application on the source device sending the write request – para. [0036] and [0041]) and that uses a changed address resource (e.g. the modified destination address; FIG. 3; FIG. 4; “… The flow rule 462 can then be forwarded to devices of the network from the SDN controller 432. The coordinator module 412 can set a flow rule 462 to provide a flow table action to a set of network devices that directs a packet associated with the write request 452 to an output port directed to a destination switch of the modified destination address 460 …” – para. [0044]; see also para. [0036] and [0041]).

In regard to claim 20, Nokia Germany in view of MEC 017 and further in view of Fang teach the ME platform manager, the VIM and the MEC application. Nokia Germany in view of MEC 107 and further in view of Fang do not explicitly teach, but Mozolewski teaches wherein the program includes instructions to: after the address resource that is allocated to the interface indicated by the forwarding interface indication is changed (e.g. the destination address associated with the data routing of the application request needs to be modified – para. [0041]), determine an updated first traffic flow rule (e.g. identifying a flow rule based on the modified destination address – para. [0044]), wherein the forwarding interface indication in the updated first traffic flow rule is associated with a changed address resource (e.g. the modified destination address; FIG. 1; FIG. 3; FIG. 4; “… The source device 330 represents generally any compute device with a browser or other application to communicate a network request and receive and/or process the corresponding responses. …” – para. [0036]; “… the example modules of FIG. 4 can be implemented on an SDN controller 432 …” – para. [0040]; “… ; and
	send a reconfiguration request to the … platform (e.g. forwarding the flow rule with the modified destination address to configure the network devices  – para. [0044]), wherein the reconfiguration request comprises the updated first traffic flow rule and is used to request the … platform to configure the updated first traffic flow rule and forward, according to the updated first traffic flow rule, the packet indicated by the filter criterion to the interface that is of the first … application (e.g. the application on the source device sending the write request – para. [0036] and [0041]) and that uses a changed address resource (e.g. the modified destination address; FIG. 3; FIG. 4; “… The flow rule 462 can then be forwarded to devices of the network from the SDN controller 432. The coordinator module 412 can set a flow rule 462 to provide a flow table action to a set of network devices that directs a packet associated with the write request 452 to an output port directed to a destination switch of the modified destination address 460 …” – para. [0044]; see also para. [0036] and [0041]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 in view of Fang and further in view of Mozolewski in order to incorporate a method of updating the flow rule for a network application with modified destination address as disclosed by Mozolewski. One of ordinary .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “XP014309582 Nokia Germany, ‘MEC017 Enhancing Issue#9 Managing traffic redirection MEC(17)000587r1’” (provided by the applicant in 11/04/2020 IDS), herein referred to as Nokia Germany, in view of Fang et al. (U.S. Pub. No. US 2018/0263039 A1), herein referred to as Fang.
In regard to claim 10, Nokia Germany teaches An apparatus (e.g. MEPM - The traffic redirection control principle, page 1), comprising: …
	obtain a traffic flow rule (e.g. a traffic redirection rule - The traffic redirection control principle, page 1) from an application descriptor (e.g. AppD - The traffic redirection control principle, page 1) of a mobile edge computing (MEC) application (“… Traffic redirection control consist of … Templating … Templating allows to define in the AppD a number of ‘Traffic Redirection Rules’. In ‘pure MEC’, these rules are provided to the MEPM which sends them to the ME platform which in turn configures the Data Plane accordingly via Mp2 …” – The traffic redirection control principle, page 1), …;
	Nokia Germany does not explicitly teach, but Fang teaches the apparatus comprising one or more processors; and a non-transitory computer-readable memory storing a program to be executed by the one or more processors, the program including instructions (FIG. 11; “… an example embodiment may include a system or apparatus (e.g., apparatus 1105 having a to: … 
	wherein the traffic flow rule (e.g. the traffic rule indicated by the TrafficRuleDescriptor – FIG. 5 and para. [0064]) comprises a filter criterion (e.g. trafficFilter – FIG. 5 and para. [0066]) and a forwarding interface description (e.g. the attribute information for forwarding interface of data packet routing application – FIG. 7, para. [0067] and [0077]), and the forwarding interface description comprises a forwarding interface indication (e.g. the source or destination interface exemplified in FIG. 7; Examiner notes that Fang teaches the configuration and instantiation of a traffic path change detection service in the MEC environment, and the similar traffic rule is used for other services such as the data packet routing service; FIG. 5; FIG. 6; FIG. 7; “… an application instance, identified by Appinstld=TPCDId, may be associated to a TrafficRuleDescriptor … the trafficRuleld field is used to identify this traffic rule …” – para. [0064]; “… The trafficFilter field describes the filter to be used in the data path to examine the pattern of traffic received in the virtualization infrastructure …” – para. [0066]; “… Other actions, like FORWARD, may be used for the traffic rule descriptor of the data packet routing service …” – para. [0067]; “… FIG. 7 shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]); 
	determine an address resource that is allocated by a virtualized infrastructure manager (VIM) to an interface indicated by the forwarding interface indication (e.g.  shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]; “… In some embodiments, and in order to detect the traffic path change caused by UE's movement, the MEPM can set the srcAddress and dstAddress to the neighbor MEH's IP address … In other embodiments, the traffic path detection could be based on the source MAC address and destination MAC address of the application traffic …” – para. [0078]); and 
	determine a to-be-configured traffic flow rule (e.g. the updated traffic rule to configure the TPCD service – para. [0078]) based on the address resource and the traffic flow rule (e.g. the updated traffic rule to configure the TPCD service by setting the source and destination addresses for the interface defined in the traffic rule associated with the TPCD service’s TrafficRuleDescriptor – para. [0078]), wherein the forwarding interface indication (e.g. the source or destination interface exemplified in FIG. 7) in the to-be-configured traffic flow rule is associated with the address resource (e.g. the allocated MEH or network entities addresses such as the source and destination interface addresses; FIG. 5; FIG. 6; FIG. 7; FIG. 8; “… After creating an application instance of TPCD, the MEPM may configure an instance to provide TPCD  shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]; “… In some embodiments, and in order to detect the traffic path change caused by UE's movement, the MEPM can set the srcAddress and dstAddress to the neighbor MEH's IP address … In other embodiments, the traffic path detection could be based on the source MAC address and destination MAC address of the application traffic …” – para. [0078]; “… At step 801, and during the MEC system establishment, the MEO sends a command to the MEPM to instantiate the TPCD application instance at each MEH via VIM. Once the MEPM receives the command from MEO, it starts instantiating an application instance ofTPCD on VI of MEH, and configures its traffic path change detection rule with received parameters (such as IP address of neighbor MEHs) from the MEO …” – para. [0080]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of Fang in order to incorporate a method of allocating the network addresses for the interfaces defined in the traffic rules as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany and Fang disclose the features of controlling traffic flow in a virtual network environment. Such incorporation would trigger optimizing services produced by application instances in the MEC system (Fang, para. [0011]).
In regard to claim 11, Nokia Germany does not explicitly teach, but Fang teaches wherein the program further includes instructions to: send a configuration request to a ME platform that manages the MEC application (e.g. MEPM sending service configuration request , wherein 5Application No. 16/877,322Docket No.: 0700.1064 the configuration request comprises the to-be-configured first traffic flow rule (e.g. the updated traffic rule with setting the source and destination addresses for the interface – para. [0078] and [0080]) and is used to request the ME platform to configure the to-be-configured first traffic flow rule (e.g. the MEPM instantiating and configuring the application instance on VI of MEH – para. [0080]) and forward, according to the configured first traffic flow rule (e.g. the traffic rule configured on VI of MEH – para. [0080]), a packet indicated by the filter criterion (e.g. the action field of the traffic filter is set as FORWARD – para. [0067]) to an interface that is of the MEC application and that uses the address resource (e.g. routing the data packet based on the addresses set for the interface in the traffic rule; Examiner notes that Fang teaches the configuration and instantiation of a traffic path change detection service in the MEC environment, and the similar traffic rule is used for other services such as the data packet routing service; FIG. 5; FIG. 6; FIG. 7; “… An MEPM may instantiate the application of traffic path change detection through the VIM …” – para. [0062]; “… After creating an application instance of TPCD, the MEPM may configure an instance to provide TPCD service …” – para. [0063]; “… FIG. 5 shows some of the attributes of an application instance. As shown therein, the trafficRuleId field is used to identify this traffic rule …” – para. [0064]; “… The action field is to define the action to be taken when the trafficFilter criteria are met during filtering the UE traffic over data plane of MEH … Other actions, like FORWARD, may be used for the traffic rule descriptor of the data packet routing service …” – para. [0067]; “… FIG. 6 shows an example of TrafficFilter information. The traffic filter uses attributes to identify the traffic pattern over the data plane …” – para. [0068]; “… FIG. 7 shows exemplary attribute information for tunnel, MAC or IP-based interface …” – para. [0077]; “… In some embodiments, and in order 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of Fang in order to incorporate a method of allocating the network addresses for the interfaces defined in the traffic rules as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany and Fang disclose the features of controlling traffic flow in a virtual network environment. Such incorporation would trigger optimizing services produced by application instances in the MEC system (Fang, para. [0011]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “XP014309582 Nokia Germany, ‘MEC017 Enhancing Issue#9 Managing traffic redirection MEC(17)000587r1’” (provided by the applicant in 11/04/2020 IDS), herein referred to as Nokia Germany, in view of “XP014303284 Draft ETSI GR MEC 017 V0.7.0 (2017-11),Mobile Edge Computing (MEC); Deployment of Mobile Edge Computing in an NFV environment” (provided by the applicant in 11/04/2020 IDS), herein referred to as MEC 017, in view of Fang et al. (U.S. Pub. No. US 2018/0263039 A1), herein referred to as Fang, and in further view of Sonoda et al. (U.S. Pub. No. US 2014/0247751 A1), herein referred to as Sonoda
In regard to claim 14, Nokia Germany in view of MEC 107 and further in view of Fang teach the ME platform manager and the MEC application. Nokia Germany in view of MEC 107 and further in view of Fang do not explicitly teach, but Sonoda teaches wherein the program further includes instructions to: determine a host address of the first destination application (e.g. the destination IP address – para. [0062]) according to the first traffic flow rule (e.g. the communication policy of the user; FIG. 5; FIG. 7; “… According to a first aspect, there is provided a network management service system including: … a control apparatus that generates a processing rule of a packet associated with the communication policy of the user, in response to a request from the user, and sets the generated processing rule in a forwarding node(s) …” – para. [0015]; “… FIG. 7 is a block diagram showing a detailed configuration of the control apparatus 100 …” – para. [0056]; “… The matching rule can be generated using the transmission source IP address, the destination IP address, the condition (option), and the like of the communication policy in FIG. 5 …” – para. [0062]); and
	determine the NFP (e.g. the calculated forwarding path of the packet – para. [0062]) based on a host address of the first … application (e.g. the transmission source IP address – para. [0062]) and the host address of the first destination application (e.g. the destination IP address; FIG. 7; “the path and action calculation unit 16 calculates the forwarding path of the packet … Next, the path and action calculation unit 16 obtains information on a port of the forwarding node on the forwarding path from the forwarding node management unit 15, and determines an action to be executed by each forwarding node on the path for implementing the calculated forwarding path and a matching rule for identifying a flow to which the action is to be applied. The matching rule can be generated using the transmission source IP address, the destination IP address, the condition (option), and the like of the communication policy in FIG. 5 …” – para. [0062]).

In regard to claim 15, Nokia Germany does not explicitly teach, but MEC 017 teaches wherein the NFP comprises a sequence, formed based on a sequence of hops during forwarding of the packet, of connection points that are of a network function node (e.g. linking the network function nodes represented by VNFs or PNFs to support the network traffic - 6.2.1 Problem description, page 13 and 6.9.2 Solution(s), page 22) and through which the traffic flow or packet of the first MEC application passes to reach the first destination application (e.g. the NFP indicating network traffic forwarding path between different VNFs represented ME applications; “… The mobile edge applications appear like VNFs towards the ETSI NFV MANO components …” – 5 Reference Architecture, page 8; “… the Network Service describes the relationship between VNFs and possibly PNFs that it contains and the links needed to connect VNFs that are implemented in the NFVI network … The VNFFG describes the topology of the Network Service by referencing VNFs and PNFs and Virtual Links that connect them …” – 6.2.1 Problem description, page 13; “… NFV MANO can provide NFVI network resource management for the VNF to achieve certain traffic engineering without application 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 in order to incorporate a method of identifying the property of a NFP as disclosed by MEC 017. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany and MEC 017 disclose the features of managing traffic flow issues for deployment of MEC in an NFV environment. Such incorporation would help to identify the property of the technology components in the application field.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over “XP014309582 Nokia Germany, ‘MEC017 Enhancing Issue#9 Managing traffic redirection MEC(17)000587r1’” (provided by the applicant in 11/04/2020 IDS), herein referred to as Nokia Germany, in view of “XP014303284 Draft ETSI GR MEC 017 V0.7.0 (2017-11),Mobile Edge Computing (MEC); Deployment of Mobile Edge Computing in an NFV environment” (provided by the applicant in 11/04/2020 IDS), herein referred to as MEC 017, in view of Fang et al. (U.S. Pub. No. US 2018/0263039 A1), herein referred to as Fang, and in further view of Shmilovici et al. (U.S. Pub. No. US 2018/0198715 A1), herein referred to as Shmilovici.
In regard to claim 16, Nokia Germany in view of MEC 017 and further in view of Fang teach the ME platform manager and the MEC application. Nokia Germany in view of MEC 107 and further in view of Fang do not explicitly teach, but Shmilovici teaches wherein the program further includes instructions to: determine that a host address (e.g. an IP address of the first of an instantiated second … application (e.g. a database query application – para. [0019]) is the same as a host address (e.g. the IP address of the first endpoint device – para. [0016] and [0019]) of the first … application (e.g. the data storage application – para. [0019]), and that a host address (e.g. an IP address of the second endpoint device – para. [0016] and [0019]), in a second traffic flow rule configured for the second … application (e.g. 5 tuples configured for the database query packet flow – para. [0018] and [0019]), of a second destination application (e.g. the corresponding database query application on the second endpoint device – para. [0019]) is the same as a host address (e.g. the IP address of the second endpoint device – para. [0016] and [0019]) of the first destination application (e.g. the corresponding data storage application on the second endpoint device; FIG. 1; “… The network 100 includes endpoint devices (end nodes), such as a first endpoint device 101, a second endpoint device 102, and the like, and network devices (intermediate nodes), such as network devices 105, 106, 110, and the like. The endpoint devices are connected to the network devices, and the network devices are interconnected to form transmission paths for the endpoint devices …” – para. [0016]; “… a combination (5 tuples) of an IP protocol, a source IP address, a destination IP address, a source port number and a destination port number is indicative of a specific packet flow …” – para. [0018]; “… In an example, the first endpoint device 101 sends a first packet flow for data storage and a second packet flow for database query to the second endpoint device 102. The first packet flow and the second packet flow have the same source IP address and the same destination IP address …” – para. [0019]); and
associate the second traffic flow rule with the created NFP (e.g. using the same packet transmission path for the second packet flow as the first packet flow; FIG. 1; “… Along the transmission paths, the network devices forward packets, such as packets that are originated from some endpoint devices (source devices) and destined to some other endpoint devices (destination devices) …” – para. [0016]; “… During operation, in an example, the first endpoint device 101 sends a first packet flow and a second packet flow to the second endpoint device 102. The first packet flow is for data storage, and is sent according to RoCEv2. The second packet flow is for database query for a voice call session. In an example, data packets in the first packet flow have a first port number (e.g., 4791 for packets according to RoCEv2) in a UDP header, and data packets in the second packet flow have a second port number (e.g., 1433) that is different from the first port number. The network device 105, the network device 110, and the network device 106 form a transmission path between the first endpoint device 101 and the second endpoint device 102 to transmit the first packet flow and the second packet flow …” – para. [0047]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 in view of Fang and further in view of Shmilovici in order to incorporate a method of generating a packet transmission path between the endpoint devices for the applications running on these endpoint devices as disclosed by Shmilovici. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany, MEC 017, Fang and Shmilovici disclose the features of controlling traffic flow in a network. Such incorporation would reduce the latency of generating packet transmission path for the applications in the network.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “XP014309582 Nokia Germany, ‘MEC017 Enhancing Issue#9 Managing traffic redirection MEC(17)000587r1’” (provided by the applicant in 11/04/2020 IDS), herein referred to as Nokia Germany, in view of “XP014303284 Draft ETSI GR MEC 017 V0.7.0 (2017-11),Mobile Edge Computing (MEC); Deployment of Mobile Edge Computing in an NFV environment” (provided by the applicant in 11/04/2020 IDS), herein referred to as MEC 017, in view of Fang et al. (U.S. Pub. No. US 2018/0263039 A1), herein referred to as Fang, and in further view of Sebastian et al. (U.S. Pub. No. US 2017/0223756 A1), herein referred to as Sebastian.
In regard to claim 17, Nokia Germany in view of MEC 017 and further in view of Fang teach the ME platform manager, the VIM and the MEC application. Nokia Germany in view of MEC 107 and further in view of Fang do not explicitly teach, but Sebastian teaches wherein the program includes instructions to: check whether there is a … application instance associated with the created NFP (e.g. a controller monitoring the data communication activities of an active tunnel; FIG. 1; FIG. 4; “… FIG. 4 is a flow diagram of removing an unused active tunnel according to some implementations. The controller 104 monitors (at 402) a data communication activity of a given active tunnel for a virtual network. The monitoring can involve counting a number of data packets communicated through a given active tunnel …” – para. [0054]), and
	if there is no … application instance associated with the created NFP (e.g. the controller determining that no data communication activities in an active tunnel – para. [0055]), instruct … to release the NFP (e.g. disassociating the active tunnel from the virtual network; FIG. 1; FIG. 4; “… if the controller 104 determines (at 404) that there has been no data  given active tunnel within a configured time interval ( e.g. a count of data packets in the configured time interval through the given active tunnel is zero or less than some specified threshold), then the controller 104 disassociates (at 406) the given active tunnel from the virtual network (such as by removing or deleting the given active tunnel as being a member of the virtual network, or by transforming the given active tunnel to a passive tunnel) …” – para. [0055]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia Germany in view of MEC 017 in view of Fang and further in view of Sebastian in order to incorporate a method of disassociating of an active tunnel from a virtual network if determining there are no data communication activities in the active tunnel as disclosed by Sebastian. One of ordinary skilled in the art would have been motivated because the arts from Nokia Germany, MEC 017, Fang and Sebastian disclose the features of controlling traffic flow in a virtual network environment. Such incorporation would conserve network bandwidth and processing resource utilization of the network devices (Sebastian, para. [0022]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soliman et al., US 2021/0176327 A1. This reference discloses rerouting the traffic packet based on a forwarding policy in the MEC environment (Soliman, Abstract).
Rasanen, US 2020/0028938 A1. This reference discloses establishing a traffic routing rule when installing an MEC application (Rasanen, Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448